Title: From Thomas Jefferson to the County Lieutenants of James City and Certain Other Counties, [24 February 1781]
From: Jefferson, Thomas
To: County Lieutenants



Sir
[24 February 1781]

Be pleased to order to on receipt of this of the militia of your County to remain on duty only till releifs ordered from Counties less exposed shall arrive. I hope this call will be thought less heavy on your County as we would avoid calling on it to perform a full tour of duty, and only wish them to serve during those short intervals between the necessary discharge of the militia and arrival of releifs. I am Sir &c.
